Citation Nr: 0710522	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-34 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral pes cavus, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes cavus is 
manifested by mild bilateral pes cavus and minor left foot 
pes planus.

2.  The competent medical evidence of record does not show 
that the veteran's low back disorder is related to his 
military service, nor does it show that it is proximately due 
to his service-connected bilateral pes cavus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes cavus have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5278 (2006).

2.  A low back disorder was not incurred in, or aggravated 
by, active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to the 
initial adjudication of the issues on appeal, letters dated 
in June 2003 and August 2004 satisfied the duty to notify 
provisions.  Additional letters were also provided to the 
veteran in September 2004 and April 2006, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Bilateral Pes Cavus

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for bilateral pes cavus was granted by an 
August 1968 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5278, 
effective June 3, 1967.  Subsequently, a June 1995 rating 
decision assigned a 30 percent evaluation, effective May 31, 
1994.

In a May 2003 VA outpatient medical report, the veteran 
complained of sharp pains in both feet.  The veteran reported 
occasional lower extremity edema, and occasional numbness and 
tingling in his feet.  On physical examination, the veteran 
was able to walk without difficulty and had a good overall 
neurologic condition.  There was no edema or calf tenderness 
in his bilateral lower extremities.  The assessment was 
chronic foot pain.

A July 2003 VA foot examination report stated that the 
veteran complained of pain in both feet, in the right more 
than the left.  On physical examination, the veteran had a 
moderate degree of cavus deformity, bilaterally, but his feet 
were otherwise normally aligned.  The report stated that the 
veteran could tiptoe and squat.  His skin was healthy and 
there were no calluses.  The veteran complained of pain in 
the first metatarsophalangeal joint, bilaterally.  Movement 
of the joints was normal.  There was a mild inversion of the 
left heel when seen from behind, but the Achilles tendon was 
neutral.  No abnormality was noted in the veteran's ankles or 
legs.  The report stated that x-ray examination showed cavus 
deformity with minor metatarsal adductus, bilaterally.  The 
diagnosis was moderate cavus deformity with minor metatarsal 
adductus of both feet.

An October 2003 VA outpatient medical report stated that the 
veteran complained of pain in his feet.  On observation, the 
report noted "Gasctric equinus" and early heel lift, 
greater in the left than the right.  The report also noted 
right foot varus and mild flatfoot valgus with "noted 
partially flexible vacus foot type."  The report stated that 
x-ray examination showed global cavus with flatfoot equinus, 
high calacanel inclination angle, and supinated foot.  The 
assessments were pes cavus and "gastrcosoleus equinus."

In a December 2003 VA outpatient medical report, the veteran 
complained of pain in his feet which radiated along the ankle 
and forefoot.  On observation, the report repeated the 
observation findings of the October 2003 VA outpatient 
medical report.  The report also stated that the veteran had 
positive tinels and valliex signs with palpation over the 
tarsal tunnel region, and the "2nd and 3rd IS of both feet."  
The assessments were pes cavus, "gastrcosoleus equinus," 
tarsal tunnel, "neuroma 2nd and 3rd IS," bilaterally, and 
sciatica.

A February 2004 VA outpatient medical report stated that the 
veteran complained of bilateral foot pain.  The diagnosis was 
cavus foot type controlled with orthotics.  In an April 2004 
VA outpatient medical report, the veteran complained of 
bilateral foot pain.  In a May 2004 VA outpatient medical 
report, the veteran complained of bilateral foot pain after 
walking 2 blocks.  On examination, the bilateral lower 
extremities had strong, palpable, and visible iliac and pedal 
pulses.  Pain in his right lower extremity was reproducible.  
The assessment was right lower extremity pain, probably not 
of vascular origin.

In a July 2004 private medical report, the veteran complained 
that he felt like "someone has stepped on all his toes."

In a July 2004 VA outpatient medical report, the veteran 
complained of bilateral foot pain.  On physical examination, 
the veteran's bilateral pedal pulses were "2+" and equal.  
He had no pedal edema.  The assessment was foot pain.

In an August 2004 private medical report, the veteran 
complained of a "burning feeling" in his feet.  The veteran 
stated that it was so painful he could not walk on his feet 
and instead walked on his heels.  In a September 2004 private 
medical report, the veteran complained of bilateral foot 
pain.  On examination, the veteran had pes cavus of the 
bilateral feet and ankles.  

A February 2005 VA outpatient medical report stated that the 
veteran complained of left foot "pad" and discomfort while 
walking.  On observation, the veteran had moderate left claw 
foot.  There was no atrophy or edema.  The veteran's gait was 
normal.  An April 2005 VA outpatient medical report noted 
that the veteran complained of bilateral foot pain.  In a May 
2006 VA outpatient medical report, the veteran complained of 
spasms and cramping in his legs as well as "diffuse post-
statis dyskinesia type pain" in his feet.  On physical 
examination, the veteran was neurovascularly intact with 
normal distal cooling and integrity intact.  His epicritic 
sensations and deep tendon reflexes were intact.  There were 
no pain or neuritis symptoms on palpation of "PT/tarsal 
tunnel, sural, IDC or DCN."  There was positive high arch 
rigid cavus foot type with an apex at the "T-N level."  
There was rectus of the 1st ray with declination.  The 
diagnosis was cavus foot type.

A May 2006 VA spine examination report stated that on 
physical examination, the veteran had a mild cavus deformity, 
bilaterally, with no claw toes.  On right foot examination, 
there was mild pes cavus.  The skin was healthy, moist, and 
warm, and there was no swelling or edema.  There were no 
calluses.  The veteran was tender near the ball of the big 
toe.  The plantar fascia and heel were not tender.  There was 
neutral position of the heel and the Achilles tendon.  There 
was no pain on manipulation and the ankle pulse was palpable.  
On left foot examination, the veteran's skin was healthy 
without any swelling or edema.  There was minor pes planus.  
There was no tenderness over the plantar fascia.  The heel 
and Achilles tendon were neutral.  There was no pain on 
manipulation of the foot and the ankle pulse was palpable.  
The report noted that x-ray examination showed mild pes 
cavus, bilaterally.  The diagnosis was mild bilateral pes 
cavus.

Diagnostic Code 5278 provides for a 30 percent evaluation for 
bilateral pes cavus when all toes tend to dorsiflexion, 
limitation of dorsiflexion at ankle to right ankle, shortened 
plantar fascia, and marked tenderness under the metatarsal 
heads.  A 30 percent evaluation is also warranted for 
unilateral pes cavus with marked contraction of the plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, and marked varus.  A 50 percent 
evaluation is warranted for bilateral pes cavus with marked 
contraction of the plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, and marked varus.  
38 C.F.R. § 4.71a, Diagnostic Code 5278.

A rating in excess of 30 percent is not warranted for 
bilateral pes cavus under Diagnostic Code 5278.  The medical 
evidence of record shows that the veteran's bilateral pes 
cavus is currently manifested by mild bilateral pes cavus and 
minor left foot pes planus.  There is no medical evidence of 
record that the veteran's bilateral pes cavus is manifested 
by marked contraction of the plantar fascia, all toes hammer 
toes, or very painful callosities.  While the October 2003 VA 
outpatient medical report noted a right foot varus condition, 
it was not stated to be marked.  Furthermore, the medical 
evidence of record does not show that the veteran has a left 
foot varus deformity.  Accordingly, a rating in excess of 30 
percent is not warranted under Diagnostic Code 5278.  See Id.

As for other provisions under the Schedule, pronounced 
bilateral flatfoot is not show; accordingly, an evaluation in 
excess of 30 percent is not warranted under Diagnostic Code 
5276.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).  
Additionally, awarding a separate evaluation under Diagnostic 
Codes 5276, 5277, 5279, 5280, 5281, 5282, 5283, or 5284 would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14, § 4.71a 
Diagnostic Codes 5276, 5277, 5279, 5280, 5281, 5282, 5283, 
and 5284 (2006); see also Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent for bilateral pes cavus, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Low Back Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Initially, it is noted that the veteran claims service 
connection for a low back disorder, to include as secondary 
to service-connected bilateral pes cavus, and that service 
connection has previously been established for bilateral pes 
cavus.

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses or a low back disorder.

In April 2004 VA outpatient medical report, the veteran 
complained of low back discomfort after sitting for more than 
15 minutes.  The assessment was low back pain.  The medical 
evidence of record shows that low back disorders have been 
consistently diagnosed since April 2004.

A November 2004 VA spine examination report stated that the 
claims folder was available for review.  After physical 
examination, the examiner stated "[i]t is my opinion that 
the current lower back disability is not secondary to his 
service-connected pes cavus condition."

An April 2005 VA outpatient medical report gave an assessment 
of back pain.  The examiner stated "discussed [follow-up] 
with neurology and possibility that much of his back pain may 
be relieved with resolution of his foot pain."


A November 2005 VA telephone contact report stated that the 
veteran reported that he had "testing done outside and was 
told by his [private care provider] the pain in his back and 
hips is secondary to his foot problems and there is nothing 
different they would do."

An April 2006 letter from a private physician stated that the 
physician had been treating the veteran for foot, back, and 
hip conditions.  The physician stated "I have reviewed his 
treatment records and feel it is very possible that his back 
condition is aggravated or even caused by his foot condition 
due to the way he walks."

A May 2006 VA spine examination report stated that the claims 
folder had been reviewed in conjunction with the examination.  
On physical examination, the veteran walked with a normal 
heel-toe gait.  The diagnosis was mild degenerative disc 
disease of the lumbar spine.  The examiner stated

I have reviewed the claims folder and 
also the notation in the general remarks.  
In reviewing the information, I do not 
find any evidence showing a possible link 
between the veteran's pes cavus and back 
pain.  What it showed really is the 
opinion of another physician.

Today I do not find any evidence of 
abnormal gait which has been specifically 
mentioned as part of his 
service-connection of a back condition.

Veteran has back condition of mild 
degenerative disc disease, and this is 
quite consistent with his age and is a 
reasonable cause for his lower back pain. 
. . . The condition of his back is not 
caused by, or as a result of his 
service-connected bilateral pes cavus.

The medical evidence of record does not show that the 
veteran's low back disorder is related to military service.  
The veteran's service medical records are negative for any 
diagnosis of a low back disorder.  While the veteran has a 
current diagnosis of a low back disorder, there is no medical 
evidence of record that his current low back disorder was 
diagnosed prior to 2004, over 35 years after separation from 
active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back disorder).  
Additionally, there is no medical evidence of record relating 
the veteran's low back disorder to military service.  As 
such, direct service connection for a low back disorder is 
not warranted.

The competent medical evidence of record does not show that 
the veteran's low back disorder is related to his 
service-connected bilateral pes cavus.  Although the April 
2005 report stated the "possibility that much of his back 
pain may be relieved with resolution of his foot pain," the 
word "may" is entirely speculative and does not create an 
adequate nexus for the purposes of establishing service 
connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding 
that evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical 
evidence which merely indicated that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  Accordingly, the April 
2005 report is not competent medical evidence of etiology.

The November 2005 VA telephone contact report was based upon 
the veteran's reported statements and accordingly cannot be 
considered competent medical evidence of etiology.  The 
veteran's statement as to what a private doctor told him 
cannot be considered as competent medical evidence as "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. 
Brown, 9 Vet. App. 235 (1996).  

The April 2006 letter from a private physician stated that it 
was "very possible" that the veteran's low back disorder 
was related to his service-connected bilateral pes cavus.  
The phrase "very possible" is entirely speculative and does 
not create an adequate nexus for the purposes of establishing 
service connection.  See Obert, 5 Vet. App. at 33; Stegman, 3 
Vet. App. at 230; Tirpak, 2 Vet. App. at 611.

  In contrast, the November 2004 and May 2006 VA spine 
examination reports gave non-speculative opinions that the 
veteran's low back disorder was not related to his 
service-connected bilateral pes cavus based upon a review of 
the records.  Although the basis of the April 2006 letter's 
nexus opinion was that it was possible that the veteran's 
back condition was caused by the way that he walked, a 
February 2005 and the May 2006 report stated that the veteran 
had a normal gait.  In addition, the May 2006 report 
specifically stated that the veteran's low back disorder was 
consistent with his age.  Accordingly, the preponderance of 
the competent medical evidence of record shows that the 
veteran's low back disorder is not related to his 
service-connected bilateral pes cavus.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed low back disorder is related to 
service or to a service-connected disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that his currently diagnosed low back 
disorder is related to service or to a service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, service connection for a low back disorder is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

An increased rating for bilateral pes cavus is denied.

Service connection for a low back disorder, to include as 
secondary to service-connected bilateral pes cavus, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


